DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Goldberg et al. (US Pub. 20070142944) discloses a non-transitory computer-readable medium for playing an audio signal synchronously on a first mobile audio player and at least a second mobile audio player, but fails to teach the combination of a non-transitory computer-readable medium comprising program instructions stored thereon that are executable by at least one processor such that a computing system is configured to: determine that a requirement exists to output a system response to a voice input, wherein determining that a requirement exists to output a system response comprises receiving the voice input via a first microphone associated with a first networked device, wherein the first networked device comprises a first speaker, a second networked device comprises a second speaker, and a third networked device comprises a third speaker, and wherein the first networked device and the second networked device are configured to play back media content in synchrony with each other; and in response to determining that a requirement exists to output a system response, (i) reduce an audio playback volume of the first speaker and the second speaker, and (ii) output a system 
Regarding independent claim 8, the closest prior art of record, Goldberg, discloses a computing system for playing an audio signal synchronously on a first mobile audio player and at least a second mobile audio player, but fails to teach the combination of a computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: determine that a requirement exists to output a system response to a voice input, wherein determining that a requirement exists to output a system response comprises receiving the voice input via a first microphone associated with a first networked device, wherein the first networked device comprises a first speaker, a second networked device comprises a second speaker, and a third networked device comprises a third speaker, and wherein the first networked device and the second networked device are configured to play back media content in synchrony with each other; and in response to determining that a requirement exists to output a system response, (i) reduce an audio playback volume of the first speaker and the second speaker, and (ii) output a system response at a system response volume via the first speaker, the second speaker, and the third speaker.  
Regarding independent claim 15, the closest prior art of record, Goldberg discloses a method for playing an audio signal synchronously on a first mobile audio player and at least a second mobile audio player, but fails to teach the combination of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654